Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Allowable Subject Matter
Claims 1-3, 5-7, 9-11, and 13-27 are allowed.  
The following is an examiner’s statement of reasons for allowance: the cited prior art does not disclose or render obvious the combination of elements recited in the claims as whole.  Specifically, the cited prior art fails to disclose or render obvious the following limitations:

As per independent claim 1, the claimed: controlling a plurality of independent animation parameters of a 3D animated character, wherein the phoneme Transcription includes phonemes and the data is modified into the keyframe data by: associating each phoneme with a Mouth Open Rule; associating each phoneme with a Mouth Open Minimum value; associating each phoneme with a Mouth Open Force value; associating each phoneme with Word-And-Syllable Data; and generating keyframe data for controlling the plurality of independent animation parameters based on the Mouth Open Rule, the Mouth Open Minimum value, the Mouth Open Force value, and the Word-And-Syllable Data. 

As per independent claims 5 and 9, these claims are also allowed for the same reasons as independent claim 1 because they contain substantially similar features.



Related Prior Art
Edwards (US Pub 2018/0253881 A1): Edwards teaches of system that takes speech and phonemes as input and outputs viseme action units (paragraphs [0005]-[0006]).  In addition, Edwards teaches of providing a facial model for producing animation.  This face model includes skeletal jaw deformation and lip and tongue deformation as well (paragraph [0024]).  Edwards considers jaw and lip muscle activity during phonemes for different speaking styles (paragraph [0078]).  Edwards also teaches of phoneme transcription in paragraph [0053] as well.  While Edwards does mention jaw deformation (which is related to the mouth open), Edwards does not explicitly recite a mouth open rule, a mouth open minimum value, a mouth open force value, and a word-and-syllable data are considered for each phoneme as recited in claim in the present invention and Edwards does not use all of these all these factors to calculate animation parameters and generate animation keyframe data as claimed in claim 1 in the present invention.

Ma et al. NPL Doc "Animating visible speech and facial expressions": Ma teaches of generating facial expressions for a 3D character to show visible speech (section 3.1, 1st paragraph, in figures 1 and 11, and section 3.2, 1st paragraph).  Ma also teaches of controlling the facial expressions by using a set of independent animation control variables (e.g. please see Ma th paragraph).  Ma also teaches of generating animation keyframes on page 100, at the top of the 2nd col for visual expression of phonemes.  
Ma teaches of associating certain lip, mouth, teeth, and tongue motions with phonemes, e.g. please see Ma on page 93, top half of the 2nd col.  It is noted that while Ma considers certain lip, mouth, and tongue motions with phonemes, Ma does not recite specifically a mouth open rule, a mouth open minimum value, a mouth open force value, and a word-and-syllable data and then using these factors to generate animation keyframe data and the animation parameters as claimed in independent claim 1 in the present invention.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL HAJNIK whose telephone number is (571)272-7642.  The examiner can normally be reached on Mon-Fri (8:30A-5:00P).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on (571) 272-2976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/DANIEL F HAJNIK/Primary Examiner, Art Unit 2612